DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: price text 500 in Fig. 5A (Pg. 8, Para. 0029), text regions 600 in Fig. 6 (Pg. 10, Para. 0036), cells 700 in Fig. 7A (Pg. 10, Para. 0038), vector 708 in Fig. 7A (Pg. 11, Para. 0038), pixel 712 in Fig. 7B (Pg. 11, Para. 0039), difference 716 in Fig. 7B (Pg. 11, Para. 0039), and binary values 720 in Fig. 7B (Pg. 11, Para. 0039).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 716-2 and 720-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	The “Background” section should be divided into two parts: 1) Field of the invention and 2) Description of the related art. A section “Brief summary of the invention” should be included in the specification before the section “Brief description of the several views of the drawings”. 
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases, it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a text region generator configured to generate", "a classifier configured to assign", "a sub-region 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 1, 4, 6, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the locations" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the size" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the size" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the size" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the size" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0363625 A1) in view of Filimonova et al. (US 2011/0188759 A1).
Regarding claim 1, Wu et al. teaches, a method of price text detection by an imaging controller, comprising (Abstract: image processing method and system for recognizing barcodes and/or product labels; Para. 0004: the product labels indicate the prices of the item; Para. 0056; Para. 0085: the processor 60 executes instructions 70 stored in memory 62 for performing the method outlined in FIG. 7 and/or 11; Note the imaging controller is a processor): 
obtaining, by the imaging controller, an image of a shelf supporting labels bearing price text (images of a store shelf are acquired, including the product price and barcode, as seen in Fig. 9; Para. 0077: the product price or tags 18 may be located on the outer edge of a shelf; Fig. 6: human-readable price 56 on the product label; Para. 0056); 
generating, by the imaging controller, a plurality of text regions containing candidate text elements from the image (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text));
assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; 
wherein the imaging controller, within each of a subset of the text regions having the price text classification: 
detects a price text sub-region; 
and generates a price text string by applying character recognition to the price text sub-region; 
and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings.
Wu et al. does not expressly disclose the following limitations underlined above: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 2, Wu et al. teaches, the method of claim 1 (see claim 1 above), further comprising: prior to generating the text regions, identifying the candidate text elements comprises applying a blob detection operation to the image (Para. 0114: a combination of average edge strength, average edge orientation, and morphological filtering are used for blob detection; Para. 0114: FIG. 9 shows the results of applying the algorithm on an example shelf image. As shown in FIG. 9, more false positives 302, 316, 318,324,326, 328 and 330 are detected to ensure the detection of true positives 310, 312, 314, 320 and 326. These false-positives are easily removed during the barcode recognition step; Note: blob detection is applied to detect candidate regions on the images before the image recognition step).

However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 4, Wu et al. teaches, the method of claim 2 (see claim 2 above), wherein generating the text regions comprises (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text)): 
for each pair of the candidate text elements, determining whether a difference between the size of each of the pair is below a size threshold (Para. 0118: to determine which set of pixels belong to the same region, size thresholding to keep only the regions that are within certain size ranges based on the expected size of barcode; Note: the size range for thresholding between candidate regions includes a maximum size (i.e. below a size threshold)).
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 2 and thus claim 4 depends: assigning, by the imaging controller, a classification to each 
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document Para. 0040: the form image is parsed into regions containing 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 5, Wu et al. teaches, the method of claim 1 (see claim 1 above), wherein assigning a classification to each of the text regions comprises:
 generating a feature descriptor for the text region; 
providing the feature descriptor to a classifier; 
and receiving the classification from the classifier.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 5 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings. Wu et al. also does not expressly disclose the following limitations underlined above: wherein assigning a classification to each of the text regions comprises:  generating a feature descriptor for the text region; providing the feature descriptor to a classifier; and receiving the 
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Filimonova et al. also teaches, wherein assigning a classification to each of the text regions comprises (Para. 0006: a method and system for automatic classification of different 
 generating a feature descriptor for the text region (Para. 0051: in training, the system determines possible features (102) and calculates a range of feature values and possibly other feature parameters (103) for each document type or class; Note: the feature descriptor are the possible features (102) that the document regions (i.e. text) contain); 
providing the feature descriptor to a classifier (Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0052: the features of the same type may be allocated among various groups, such as groups corresponding to types of features. A decision tree for each group may be created and trained independently, so several automated classifiers may be created in such way); 
and receiving the classification from the classifier (Para. 0047: the classification system comprises one or more trees of classes (decision trees), the said trees may be one or more automatically trainable decision trees based on features which were identified and calculated in a training process (automated classifier) and one or more decision trees based on rules specified by a user (rule-based classifier). A tree of classes in a simplified form may be presented as a list of its nodes which may be considered final classes. The goal of classification is to attribute or associate with an input image, one or more finite classes using the system of trained decision trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the .
Claims 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0363625 A1) in view of Filimonova et al. (US 2011/0188759 A1) and further in view of Mendonca et al. (US 10,133,951 B1).
Regarding claim 3, Wu et al. teaches, the method of claim 2 (see claim 2 above), wherein generating the text regions comprises: 
for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 2 and thus claim 3 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and generates a price text string by applying character recognition to the price text sub-
and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: wherein generating the text regions comprises: for each 
However, Mendonca et al. teaches, wherein generating the text regions comprises (As seen in Fig. 1, text is recognized in regions (i.e. bounding boxes 124, 126, 128)): 
for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold (Col. 14, lines 1-20: distance information between an initial region and each of the candidate regions of interest can be determined 606. In this example, a first estimated region that minimizes the sum of absolute distances between itself and the candidate regions is determined 608. Thereafter, a distance between the candidate regions and the first estimated region is determined, and candidate regions associated with a distance that fails to satisfy a first threshold distance are discarded 610. The remaining candidate regions are used in the second stage of the process. In the second stage, respective distances between the first estimated region (or other initial region) and the remaining regions are used to determine 612 a second estimated region associated with a minimal average square distance to the remaining candidate regions. As described herein, the second estimated region can be used 614 as a reference and/or reference region. For example, the second estimated region can be used in various applications (e.g., object tracking applications) or used to assess approaches in generating the candidate regions and other such approaches as described herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a distance threshold for the distance between candidate text regions as taught by Mendonca et al. into the combined image 
Regarding claim 6, Wu et al. teaches, the method of claim 1 (see claim 1 above), wherein detecting a price text sub-region comprises (Abstract: image processing method and system for recognizing barcodes and/or product labels; Para. 0004: the product labels indicate the prices of the item; Para. 0054: cropping the detected and localized one or more barcode candidate regions to generate one or more sub-images including images of the one or more barcode candidate regions; Para. 0132: the exemplary embodiment provided herein identifies text-form sub-elements, e.g., text form of SKU information, price, "SAVE XX¢", in isolation and runs OCR engines on each text-form sub-element): 
assigning the candidate text elements within the text region to groups based on the size of the candidate text elements (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text); Para. 0118: to determine which set of pixels belong to the same region, size thresholding to keep only the regions that are within certain size ranges based on the expected size of barcode; Note: the candidate regions can include text such as price and are grouped by size constraint); 
selecting a primary one of the groups; 
fitting upper and lower bounding lines to the primary group; 
and extending the primary group along the bounding lines to define the price text sub-region.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 6 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings. 
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
wherein the imaging controller, within each of a subset of the text regions having the 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Note: the bounding box for the group of text can be extended to a set of regions containing the text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a primary group of text within a bounding box and extending the bounding box of the text region as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 7, Wu et al teaches, the method of claim 6 (see claim 6 above), wherein selecting the primary one of the groups comprises selecting the group having the largest area.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 6 and thus claim 7 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; 
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 6 from which claim 7 depends: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region. The combination of Wu et al. and Filimonova et al. also does not expressly disclose the following limitations underlined above: wherein selecting the primary one of the groups comprises selecting the group having the largest area.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-
Mendonca et al. also teaches, wherein selecting the primary one of the groups comprises selecting the group having the largest area (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group ; Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Col. 5, line 66: to determine the area of a bounding box; Note: the bounding box for the group of text can be extended to a set of regions containing the text for a determined area (i.e. large size area)).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 8, Wu et al. teaches, the method of claim 6 (see claim 6 above), further comprising: prior to assigning the candidate text elements within the text region to groups, binarizing the text region (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text); As seen in Fig. 10, an initial binary map for detecting a candidate barcode region is generated at step S408 prior to detecting candidate barcode regions S412; As seen in Fig. 10, the number of regions Ri (i.e. groups) is detected after binarization; Para. 0118).
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 6 and thus claim 8 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text 
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character 
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 6 from which claim 8 depends: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a primary group of text within a bounding box and extending the bounding box of the text region as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 9, Wu et al. teaches, the method of claim 6 (see claim 6 above), wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 6 and thus claim 9 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings. 
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and generates a price text string by applying character recognition to the price text sub-
and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 6 from which claim 9 depends: selecting a primary one of the 
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Note: the bounding box for the 
Mendonca et al. also teaches, wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 57-60: the area of intersection over area of union between a pair of regions can be determined by computing a ratio of an area of intersection and the area of union of the pair of regions; Note: a pair of regions refers to another group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a primary group of text within a bounding box, extending the bounding box of the text region, and intersection of the bounding boxes as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 10, Wu et al. teaches, the method of claim 1 (see claim 1 above), the presenting further comprising presenting a confidence level corresponding to each price text string.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 10 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the 
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region); 
and presenting, by the imaging controller, the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: the presenting further comprising presenting a confidence level corresponding to each price text string.
However, Mendonca et al. teaches, the presenting further comprising presenting a confidence level corresponding to each price text string (Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Note: the object can include text (see Col. 10, lines 11-12); Col. 7, lines 41-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a confidence score as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0363625 A1) in view of Filimonova et al. (US 2011/0188759 A1).
Regarding claim 11, Wu et al. teaches, a server for detecting price text, comprising 
a memory storing an image of a shelf supporting labels bearing price text (Para. 0099: the data processing component 82 receives the images acquired by the cameras and stores them in memory, such as memory 62; Para. 0085: the processor 60 executes instructions 70 stored in memory 62 for performing the method outlined in FIG. 7 and/or 11; images of a store shelf are acquired, including the product price and barcode, as seen in Fig. 9; Para. 0077: the product price or tags 18 may be located on the outer edge of a shelf; Fig. 6: human-readable price 56 on the product label; Para. 0056);  
an imaging controller coupled to the memory, the imaging controller comprising (Abstract: image processing method and system for recognizing barcodes and/or product labels; Para. 0056; Para. 0085: the processor 60 executes instructions 70 stored in memory 62 for performing the method outlined in FIG. 7 and/or 11; Note the imaging controller is a processor):
 a text region generator configured to generate a plurality of text regions containing candidate text elements from the image (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text)); 
a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; 
and to present the locations of the subset of text regions, in association with the corresponding price text strings.
Wu et al. does not expressly disclose the following limitations underlined above: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present the locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an 
and to present the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 12, Wu et al. teaches, the server of claim 11 (see claim 11 above), the text region generator further configured, prior to generating the text regions, to identify the candidate text elements by applying a blob detection operation to the image (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text); Para. 0114: a combination of average edge strength, average edge orientation, and morphological 
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 12 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present the locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an interpreter analyzes the images); 
and to present the locations of the subset of text regions, in association with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 14, Wu et al. teaches, the server of claim 12 (see claim 12 above), the text region generator configured to generate the text regions by (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text)): 
for each pair of the candidate text elements, determining whether a difference between the size of each of the pair is below a size threshold (Para. 0118: to determine which set of pixels belong to the same region, size thresholding to keep only the regions that are within certain size ranges based on the expected size of barcode; Note: the size range for thresholding 
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 12 and thus claim 14 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present the locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an interpreter analyzes the images); 
and to present the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 15, Wu et al. teaches, the server of claim 11 (see claim 11 above), the classifier configured to assign a classification to each of the text regions by: 
generating a feature descriptor for the text region; 
providing the feature descriptor to a classifier; 
and receiving the classification from the classifier.
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 15 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present the locations of the subset of text regions, in association with the corresponding price text strings. Wu et al. also does not expressly disclose the following limitations underlined above: the classifier configured to assign a classification to each of the text regions by: generating a feature descriptor for the text region; providing the feature descriptor to a classifier; and receiving the 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 

and to present the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Filimonova et al. also teaches, the classifier configured to assign a classification to each of the text regions by (Para. 0006: a method and system for automatic classification of different types of documents; Note: documents contain text and images; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0057-0058): 

providing the feature descriptor to a classifier (Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0052: the features of the same type may be allocated among various groups, such as groups corresponding to types of features. A decision tree for each group may be created and trained independently, so several automated classifiers may be created in such way); 
and receiving the classification from the classifier (Para. 0047: the classification system comprises one or more trees of classes (decision trees), the said trees may be one or more automatically trainable decision trees based on features which were identified and calculated in a training process (automated classifier) and one or more decision trees based on rules specified by a user (rule-based classifier). A tree of classes in a simplified form may be presented as a list of its nodes which may be considered final classes. The goal of classification is to attribute or associate with an input image, one or more finite classes using the system of trained decision trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include classification with feature descriptors, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification .
Claims 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0363625 A1) in view of Filimonova et al. (US 2011/0188759 A1) and further in view of Mendonca et al. (US 10,133,951 B1).
Regarding claim 13, Wu et al. teaches, the server of claim 12 (see claim 12 above), the text region generator configured to generate the text regions by: 
for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold.
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 12 and thus claim 13 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present the locations of the subset of text regions, in association with the corresponding price text strings. 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line 
and to present the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: the text region generator configured to generate the text regions by: for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold.
However, Mendonca et al. teaches, the text region generator configured to generate the text regions by (As seen in Fig. 1, text is recognized in regions (i.e. bounding boxes 124, 126, 128)): 
for each pair of the candidate text elements, determining whether a distance between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a distance threshold for the distance between candidate text regions as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55).
Regarding claim 16, Wu et al. teaches, the server of claim 11 (see claim 11 above), the sub-region generator configured to detect a price text sub-region by (Abstract: image processing method and system for recognizing barcodes and/or product labels; Para. 0004: the 
assigning the candidate text elements within the text region to groups based on the size of the candidate text elements (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text); Para. 0118: to determine which set of pixels belong to the same region, size thresholding to keep only the regions that are within certain size ranges based on the expected size of barcode; Note: the candidate regions can include text such as price and are grouped by size constraint); 
selecting a primary one of the groups;
 fitting upper and lower bounding lines to the primary group; 
and extending the primary group along the bounding lines to define the price text sub-region.
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 16 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an interpreter analyzes the images); 
and to present the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character 
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a primary group of text within a bounding box and extending the bounding box of the text region as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 17, Wu et al. teaches, the server of claim 16 (see claim 16 above), wherein selecting the primary one of the groups comprises selecting the group having the largest area.
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 16 and thus claim 17 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present the locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that 
and to present the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 16 from which claim 17 depends: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region. The combination of Wu et al. and Filimonova et al. also does not expressly disclose the following limitations underlined 
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Note: the bounding box for the group of text can be extended to a set of regions containing the text).
Mendonca et al. also teaches, wherein selecting the primary one of the groups comprises selecting the group having the largest area (As seen in Fig. 1, bounding boxes 124, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an primary group of text with a large area as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 18, Wu et al. teaches, the server of claim 16 (see claim 16 above), the sub-region generator further configured, prior to assigning the candidate text elements within the text region to groups, to binarize the text region (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the i (i.e. groups) is detected after binarization; Para. 0118).
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 16 and thus claim 18 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present the locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 

and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an interpreter analyzes the images); 
and to present the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 16 from which claim 18 depends: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a primary group of text within a bounding box and extending the bounding box of the text region as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 19, Wu et al. teaches, the server of claim 16 (see claim 16 above), wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group.
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 16 and thus claim 19 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: each region of the document contains a subset of text objects, image, or other objects; 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an interpreter analyzes the images); 
and to present the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 16 from which claim 19 depends: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region. The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a 
Mendonca et al. also teaches, wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 57-60: the area of intersection over area of union between a pair of regions can be determined by computing a ratio of an area of intersection and the area of union of the pair of regions; Note: a pair of regions refers to another group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a primary group of text within a bounding box, extending the bounding box of the text region, and intersection of the bounding boxes as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 20, Wu et al. teaches, the server of claim 11 (see claim 11 above), the interpreter further configured to present a confidence level corresponding to each price text string.
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 20 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present the locations of the subset of text regions, in association with the corresponding price text strings. 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an interpreter analyzes the images); 
and to present the locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: the interpreter further configured to present a confidence level corresponding to each price text string.
However, Mendonca et al. teaches, the interpreter further configured to present a confidence level corresponding to each price text string (Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Note: the object can include text (see Col. 10, lines 11-12); Col. 7, lines 41-56; Note: the interpreter analyzes the confidence score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a confidence score as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Conclusion

Uchida et al. (JP 2016194834 A, see attached machine translation) teaches suppressing erroneous determination of a shelf label notation (Abstract).
Wu et al. (US 2016/0260051 A1) teaches a system and method for retail store promotional price tag detection and maintenance via heuristic classifiers.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664